t c summary opinion united_states tax_court robert a buckley jr petitioner v commissioner of internal revenue respondent docket no 5696-02s filed date robert a buckley jr pro_se kathryn k vetter for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in the amount of dollar_figure in petitioner’s federal_income_tax this court must decide whether a payment received by petitioner’s spouse from her employer in exchange for the termination of employee stock_options is taxable as a capital_gain or ordinary_income and whether petitioner is entitled to a credit for payment of excess subtitle c-employment taxes sec_6211 sec_6214 sec_7442 fica_taxes some of the facts in this case have been stipulated and are so found petitioner resided in manteca california at the time he filed his petition during petitioner was married to darla k buckley mrs buckley mrs buckley was employed by bfi waste systems of north america inc systems in as part of mrs buckley’s employment by systems she was granted options to purchase shares of systems stock in systems merged with another company the systems stock_option merger plan provided that mrs buckley would receive dollar_figure on the cancellation of her stock_options mrs buckley’s stock_options were canceled in for dollar_figure systems issued a form_w-2 wage and tax statement to mrs buckley for wages of dollar_figure all amounts are rounded were reported on the form_w-2 the dollar_figure wage amount included the dollar_figure payment received by mrs buckley for her canceled stock_options systems withheld social_security and medicare taxes fica_taxes totaling dollar_figure from the dollar_figure payment petitioner and mrs buckley jointly filed a federal_income_tax return on the return petitioner and mrs buckley reported wages of dollar_figure and a capital_gain of dollar_figure the dollar_figure capital_gain was reported on schedule d capital_gains_and_losses as the sale of shares of systems the dollar_figure of fica_taxes withheld from the dollar_figure was claimed as a payment on line excess social_security and rrta tax withheld respondent determined that the dollar_figure received by mrs buckley on the cancellation of the systems stock_options was taxable as ordinary_income respondent also disallowed the claimed excess_fica_taxes withheld of dollar_figure in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 petitioner does not argue the applicability of sec_7491 and the record reflects that sec_7491 does not apply sec_83 generally provides that when property is transferred to a taxpayer in_connection_with_the_performance_of_services the excess fair_market_value of the property over the amount if any paid for the property is includable as compensation in the gross_income of the taxpayer who performed the services see also sec_1_83-1 income_tax regs where as in the instant case the option itself is transferred or canceled prior to exercise sec_421 is not applicable and the gain realized on such cancellation or transfer is compensation 65_tc_1099 affd 590_f2d_312 9th cir we further held in 85_tc_663 affd 806_f2d_169 8th cir that a payment received by the taxpayer from an employer in exchange for the cancellation of stock_options was includable in gross_income as compensation pursuant to sec_83 petitioner has provided no evidence to support his contention that the dollar_figure payment received to cancel mrs buckley’s systems stock_options was taxable as a capital_gain mrs buckley received her stock_options as part of her employment with systems in exchange for canceling mrs buckley’s stock_options systems paid her dollar_figure thus since mrs buckley’s stock_options were received in connection with her employment with systems and canceled prior to being exercised sec_83 applies sec_1_83-7 income_tax regs under sec_83 mrs buckley realized ordinary_income at the time she received the dollar_figure payment from systems to cancel the stock_options bagley v commissioner supra sec_1_83-7 income_tax regs since mrs buckley paid nothing upon the grant or the cancellation of the systems stock_options her amount_paid is zero accordingly we sustain respondent’s determination that the dollar_figure received by mrs buckley on the cancellation of the systems stock_options is taxable as ordinary_income under sec_83 next we consider whether petitioner is entitled to a credit with respect to the dollar_figure of fica_taxes withheld from the dollar_figure payment received by mrs buckley petitioner did not mention the claimed excess fica credit issue at trial and we deem this issue to be conceded nevertheless this court’s jurisdiction in determining a credit of fica_taxes is expressly limited by sec_31 to fica_taxes withheld as a result of receiving wages from more than one employer 54_tc_1402 sec_31 does not apply in this case reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
